Citation Nr: 0716347	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  03-35 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include paranoid-type schizophrenia (claimed as manic 
depression).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1981 to January 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision.  In July 2004, 
the Board remanded for further development.   


FINDINGS OF FACT

1.  A psychiatric disorder was diagnosed prior to the 
veteran's service entry. 

2.  The credible and probative evidence of record shows that 
a psychiatric disorder did not undergo an increase in 
severity during service.


CONCLUSION OF LAW

The presumption of soundness at service entry has been 
rebutted and pre-existing psychiatric disorder was not 
aggravated therein.  38 U.S.C.A. §§ 1111, 1131, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in July 2002, January 
2005, and June 2005.  The RO specifically informed the 
veteran of the evidence required to substantiate his claim, 
the information required from him to enable VA to obtain 
evidence on his behalf, the assistance that VA would provide 
to obtain evidence on his behalf, that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf, and to submit any 
evidence in his possession pertaining to his claim.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records.  VA has attempted on three occasions to obtain 
records from Columbia Deering Hospital.  The Board finds that 
additional efforts to obtain these records would be futile, 
and as such, the Board finds that VA has fulfilled its duty 
to assist in obtaining such records.  In addition, neither 
the veteran nor his representative has identified any 
additional pertinent evidence that could be obtained to 
substantiate his claim.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to the claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  In light of the Board's denial of 
the appellant's claim, no disability rating or effective date 
will be assigned, so there can be no possibility of any 
prejudice to the appellant under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the issue discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2006) (harmless error).

Analysis

The veteran asserts that his psychiatric disorder that pre-
existed service was aggravated during his period of active 
duty.

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

A veteran is presumed to be in sound condition when examined 
and accepted into service except for defects or disorders 
noted at that time.  38 U.S.C.A. § 1111.  The presumption is 
rebutted where clear and unmistakable evidence demonstrates 
that the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  "[T]he 
Government must show clear and unmistakable evidence of both 
a preexisting condition and a lack of in-service aggravation 
to overcome the presumption of soundness . . ."  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see 
VAOPGCPREC 3-2003 (July 16, 2003) (cited at 69 Fed. Reg. 
25,178 (May 5, 2004)).

A pre-existing injury or disease is considered to have been 
aggravated by active service if there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  VA bears the burden to rebut the presumption of 
aggravation in service.  Laposky v. Brown, 4 Vet. App. 331, 
334 (1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  
However, aggravation is not conceded where the disability 
underwent no increase in severity during service based on all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 
Vet. App. 398, 402 (1995).

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
Thus, "a lasting worsening of the condition" - that is, a 
worsening that existed not only at the time of separation but 
one that still exists currently is required.  Routen v. 
Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. 
App. 529, 538 (1996).

In this case, the report of examination upon entry into 
service noted a normal psychiatric evaluation.  The veteran 
is therefore entitled to the presumption of soundness at 
entry into active service.  

However, the Board must consider if the presumption of 
soundness is rebutted by clear and unmistakable evidence.  
Private clinical records reflect treatment for psychiatric 
problems several months prior to service entry.  Diagnoses of 
schizophreniform disorder and schizotypal personality 
disorder were assigned in January 1981, prior to service 
entry.  The diagnosis of schizophreniform disorder matches 
the diagnosis made in service.  This evidence clearly and 
unmistakably shows that a psychiatric disorder pre-existed 
service.  

The next step of the inquiry is to determine whether a 
psychiatric disorder was aggravated in service.  A lack of 
aggravation may be shown by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the pre-
existing condition.  VAOPGCPREC 3-2003 (July 16, 2003).

Service medical records include an undated record (the 
veteran is identified as being 19 years old so it is assumed 
that it was sometime in 1981) noting the veteran's two week 
history of feeling bad, depressed, and inadequate.  The 
veteran stated that he missed college and football, denied 
home or girlfriend problem, indicated that he liked basic 
training, and refused to verbalize his true feelings or 
reason for feeling inadequate.  The interviewer noted that 
there was no apparent evidence of psychosis or neurosis, the 
veteran's affect was slightly depressed but he smiled 
appropriately and had good eye contact, and thought patterns 
were well organized.  The interviewer further noted that he 
did not feel that the veteran was suicidal.   Impressions of 
situational anxiety and immature personality were noted.  A 
diagnosis of schizophreniform disorder was noted in September 
1981.  An October 1981 Medical Board cover sheet noted 
referral to Central Physical Evaluation Board for 
schizophreniform disorder.  The attached report noted the 
veteran's background and history of problems prior to service 
entry and confirmed the diagnosis of schizophreniform 
disorder.  

Form DD 214 noted that the veteran was separated from service 
due to a disability which existed prior to entry into active 
duty as determined by Physical Evaluation Board proceedings.  

There is no competent evidence in the veteran's service 
medical records that his pre-existing psychiatric disorder 
was aggravated during active service.  Temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in 
service" unless the underlying condition, as contrasted with 
symptoms, has worsened.  Davis v. Principi, 276 F. 3d 1341, 
1346- 47 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 
306-307 (1993); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  A "lasting worsening of the condition" is 
required.  Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  While 
service medical records confirmed his schizophreniform 
disorder, there is no competent evidence that the disorder 
was aggravated in service.  The January 1981 private medical 
reports noted that the veteran was a very disturbed young man 
who exhibited high levels of psychopathology.  His general 
functioning was described as schizoid and borderline.  During 
service, impressions of situational anxiety and immature 
personality were noted.  The Physical Evaluation Board 
concluded that the impairment to military life was severe and 
that the impairment to civilian life was moderately severe.  
The symptoms exhibited in service, the diagnoses, and degree 
of impairment were similar to preservice manifestations.  
There is simply no competent evidence that the veteran's 
service resulted in any permanent increase in the severity of 
his psychiatric disorder.  Thus, the evidence clearly and 
unmistakably shows that there was no permanent aggravation in 
service of any pre-existing disability.

Therefore, the Board finds that the presumption of soundness 
in this case has been rebutted by clear and unmistakable 
evidence that the veteran's psychiatric disorder existed 
prior to service and was not aggravated therein.  See 
38 U.S.C.A. § 1111; Wagner, supra; VAOPGCPREC 3-2003.  The 
Board finds that any post-service psychiatric disorder is not 
related to any incident from the veteran's service.  To the 
extent that the veteran has asserted that his disorder is 
related to service, as a lay person, he has no competence to 
give a medical opinion or diagnosis or etiology of a 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

In sum, the Board concludes that the veteran's psychiatric 
disorder clearly and unmistakably existed prior to service 
and was not aggravated by service.


ORDER

Service connection for a psychiatric disorder, to include 
paranoid-type schizophrenia (claimed as manic depression) is 
denied.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


